In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00084-CR
        ______________________________


     MICHELLE LEIGH WHORTON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




          On Appeal from the County Court
              Franklin County, Texas
              Trial Court No. 11340




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       After a jury found Michelle Leigh Whorton guilty of DWI, she was sentenced to serve 180

days in county jail and was ordered to pay a $2,000.00 fine. This sentence was suspended, and

Whorton was placed on community supervision for a period of two years. Whorton appeals her

misdemeanor DWI conviction on the grounds that it is supported by insufficient evidence, and

because the trial court allegedly violated her right to be confronted with the witnesses against her.

We affirm the trial court’s judgment because sufficient evidence supports the DWI conviction, and

Whorton did not preserve the confrontation clause point of error.

I.     Sufficient Evidence Supports the Judgment

       A.      Standard of Review

       In evaluating the legal sufficiency of the evidence supporting Whorton’s DWI conviction,

we review all the evidence in the light most favorable to the verdict to determine whether any

rational fact-finder could have found the essential elements of DWI beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S.
307, 319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet.

ref’d) (citing Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). Our rigorous legal

sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917

(Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury ―to fairly resolve conflicts in



                                                 2
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.‖ Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997); see Grotti v. State, 273 S.W.3d 273, 280 (Tex. Crim. App. 2008); see also Vega v. State,

267 S.W.3d 912, 916 (Tex. Crim. App. 2008). Under the hypothetically correct jury charge,

Whorton committed the offense of DWI if (1) she (2) operated (3) a motor vehicle (4) in a public

place (5) while intoxicated. TEX. PENAL CODE ANN. § 49.04 (West Supp. 2011). Whorton

challenges the second and fifth elements. She also complains that ―no testimony was given which

would place [her] driving erratically in Franklin, County, Texas.‖

       B.      Venue Is Presumed

       Whorton argues that the State failed to prove the charged offense occurred in Franklin

County. Venue is not an element of the offense. Fairfield v. State, 610 S.W.2d 771, 779 (Tex.

Crim. App. [Panel Op.] 1981); State v. Blankenship, 170 S.W.3d 676, 681 (Tex. App.—Austin

2005, pet. ref’d). Thus, venue must be proved by only a preponderance of the evidence and is not

required to be proved beyond a reasonable doubt. See TEX. CODE CRIM. PROC. ANN. art. 13.17

(West 2005); Murphy v. State, 112 S.W.3d 592, 604 (Tex. Crim. App. 2003). Typically, when

reviewing venue, we view all of the evidence in the light most favorable to an affirmative venue



                                                3
finding and ask whether any rational trier of fact could have found by a preponderance of the

evidence that venue was proved. Vanschoyck v. State, 189 S.W.3d 333, 336 (Tex.

App.—Texarkana 2006, pet. ref’d).

       However, under Rule 44.2 of the Texas Rules of Appellate Procedure, we presume venue

has been proven in the trial court unless either the record affirmatively shows otherwise or if venue

was disputed in the trial court. TEX. R. APP. P. 44.2(c)(1). A plea of ―not guilty‖ is not sufficient

to dispute venue in the trial court. Holdridge v. State, 707 S.W.2d 18, 20–21 (Tex. Crim. App.

1986). Our review of the record revealed no challenge to venue made by Whorton. Therefore,

the issue is presumed proven at trial unless the record affirmatively shows otherwise. TEX. R.

APP. P. 44.2(c)(1).

       Here, John Stuart Richey testified he was driving toward Franklin County on Highway 67

when he noticed a small silver Dodge passenger car occupied by one person ―erratically pulling

out of an establishment.‖ While Richey saw the Franklin County sign, he did not follow the

vehicle into Franklin County. Officer Teresa Stinson testified she found a vehicle that matched

the description of the ―reckless-driver call‖ inside Franklin County. Trooper Dwayne Eugene

Smith ―received a call . . . that there was an erratic driver coming into Franklin County or in

Franklin County.‖ Whorton was arrested inside of Franklin County.

       Venue for DWI lies in the county where the offense occurred. See TEX. CODE CRIM.

PROC. ANN. art. 13.18 (West 2005). If the offense occurred in more than one county, venue lies in



                                                 4
any county where a portion of the offense occurred. See Wood v. State, 573 S.W.2d 207, 210-11

(Tex. Crim. App. [Panel Op.] 1978). If the offense occurred on the boundary of two counties or

within 400 yards of the boundary, the offense may be prosecuted in either county. See TEX. CODE

CRIM. PROC. ANN. art. 13.04 (West 2005). The evidence does not affirmatively show that the

offense occurred outside of Franklin County. Therefore, the presumption that venue has been

proven carries. We overrule this point of error.

       C.      Testimony Was Sufficient to Show Whorton Operated a Car While
               Intoxicated

       We find the evidence sufficient to demonstrate that Whorton was intoxicated and was

operating a vehicle. Richey, a concerned motorist, testified that he saw the Dodge ―spe[e]d up,

and that’s when everything started getting a little worse, going all over the road.‖ He watched the

car pull over and get ―back on the highway where I could make an approach on it.‖ He

remembered that another vehicle ―had to swerve to‖ evade the erratically driven Dodge. Richey

testified his wife called the police. While he could not specifically identify the driver of the

Dodge, Richey observed that the driver was a Caucasian female.

       Stinson testified Whorton’s car ―was parked on the side of the road, flashers on.‖

Whorton told Stinson that ―her car was messing up on her.‖ Whorton admitted to Smith, the

arresting officer, that she had been driving the vehicle, but again stated she was having car trouble.

Smith testified, ―I noticed that her speech seemed slurred and thick-tongued while I was speaking




                                                   5
with her. Also, while she was sitting in the passenger seat, I really focused in on her eyes. And I

noticed that her pupils were extremely constricted.‖

       Whorton first denied, but later admitted, that she had ingested medication.           Smith

conducted a horizontal gaze nystagmus test, which resulted in the presence of two out of six clues

of intoxication. The vertical gaze nystagmus test, which is ―only seen in a subject that . . . has a

high amount or a high dose for that particular individual, whether it’s alcohol or drugs,‖ was

―positive.‖ Smith recovered the hydrocodone from Whorton’s car. In the video recording of the

arrest, Whorton asked the officer to locate her cell phone, even though it was in her pocket. She

was arrested for DWI. On the way to the jail, she admitted she had also ―taken an alprazolam

which is a C.N.S. depressant, benzodiazepine,‖ and ―some unknown pill‖ on the day of her arrest,

and a muscle relaxer the night before.

       Whorton underwent further field sobriety testing after her transport to jail.

Re-administration of the horizontal gaze nystagmus test revealed ―all six clues‖ of intoxication.

She was only able to complete ―seventeen seconds on one foot‖ and ―eighteen seconds on the other

foot‖ when asked to perform the thirty-second one-legged stand test. Smith ―visually observed

her legs having leg tremors as she stood there.‖         Whorton did not perform well on the

walk-and-turn test as she ―lean[ed] off to the side,‖ ―raised her arms more than twelve inches from

her side, trying to maintain her balance[,] . . . couldn’t keep balance during the

instructions, . . . [a]nd she turned in an improper manner.‖ Smith noticed Whorton ―ha[d] a



                                                 6
one-inch circular sway.‖ Also, Whorton ―could not touch the tip of her nose‖ during the

finger-to-nose test. Smith testified that she was intoxicated and did not have the use of her mental

and physical faculties.

        Whorton’s employer testified he ―notice[d] that something was wrong‖ with Whorton on

the day of her arrest. He observed her slurring her speech at work. He testified she was fired that

day because it appeared ―the situation had gotten worse which my thought was that there was,

probably, something else taken to make it worse.‖

        Richey saw a small silver Dodge driven erratically by a single Caucasian female on

highway 67. Stinson received the concerned citizen phone call and located a car compatible with

the vehicle and driver description in the general area. Smith arrived, conducted field sobriety

testing, and concluded that Whorton was intoxicated. She admitted to driving the vehicle and

ingesting several medications, which Smith believed had impaired her mental and physical

faculties. This evidence was sufficient for a rational jury to find the elements of DWI beyond a

reasonable doubt.

        However, Whorton testified during the guilt/innocence phase that her driving may have

appeared erratic because she was experiencing car trouble, that she was not intoxicated, and that

the vehicle was repaired after her arrest. As the sole judge of credibility, the jury was free to

discount Whorton’s testimony.1 We find the evidence sufficient and overrule this point of error.


1
 Whorton also attempts to challenge the ―discrepancy of the chronology and timing‖ in her employer’s testimony.
These were matters for the jury to resolve.

                                                      7
II.     Confrontation Clause Issue Was Not Preserved

        ―In all criminal prosecutions, the accused shall enjoy the right to . . . be confronted with the

witnesses against him.‖ U.S. CONST. amend. VI; see also TEX. CONST. art. I, § 10. The

admission of a testimonial, out-of-court statement from a declarant who does not appear at trial

violates the Confrontation Clause unless the declarant was unavailable to testify at trial and the

defendant had a prior opportunity for cross-examination. Davis v. Washington, 547 U.S. 813, 821

(2006); Crawford v. Washington, 541 U.S. 36, 68 (2004). Whorton complains that she was not

allowed to confront the witnesses against her because Richey’s wife, who made the concerned

citizen phone call, did not testify at trial.

        Preservation of error is a systemic requirement that this Court reviews on its own motion.

Archie v. State, 221 S.W.3d 695, 698 (Tex. Crim. App. 2007). Preservation requirements apply to

confrontation clause complaints. See Reyna v. State, 168 S.W.3d 173, 179–80 (Tex. Crim. App.

2005); Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim. App. 2004) (overruling appellant’s

constitutional confrontation clause points because he did not preserve error related to

Confrontation Clause at trial); Toliver v. State, 279 S.W.3d 391, 402 (Tex. App.—Texarkana

2009, pet. ref’d); Campos v. State, 186 S.W.3d 93, 98 (Tex. App.—Houston [1st Dist.] 2005, no

pet.) (explaining that ―right of confrontation is vital to an ordered criminal justice system, but it is

nonetheless a trial right, and a defendant waives his right to confront witnesses if he does not

object at trial‖); Courson v. State, 160 S.W.3d 125, 129 (Tex. App.—Fort Worth 2005, no pet.).



                                                   8
        Our review of the record reveals Whorton’s failure to preserve her confrontation clause

complaint.     As such, Whorton did not meet the requirements of Texas Rule of Appellate

Procedure 33.1, and her last point of error is overruled.2 See TEX. R. APP. P. 33.1.

III.    Conclusion

        We affirm the trial court’s judgment.




                                                   Jack Carter
                                                   Justice

Date Submitted:          December 5, 2011
Date Decided:            December 9, 2011

Do Not Publish




2
 We point out that Richey’s wife, Charlotte, was not subpoenaed by Whorton’s counsel. Moreover, she was present
in the courtroom during trial.

                                                      9